Citation Nr: 1521528	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post right total knee arthroplasty associated with degenerative arthritis of the right knee joint from September 1, 2011 to June 3, 2013, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which assigned an evaluation of 100 percent from July 26, 2010, the date of the Veteran's right total knee arthroplasty, through August 31, 2011, and an evaluation of 30 percent thereafter.  

In his June 2013 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in August 2014, the Veteran submitted correspondence withdrawing that request.  Upon further telephone inquiry by VA in December 2014, the Veteran confirmed his intention to withdraw his hearing request as to the issue of entitlement to an increased rating for residuals of his right total knee arthroplasty.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

In an April 2014 rating decision, the RO increased the rating for the residuals of the Veteran's right total knee arthroplasty to 60 percent, effective June 4, 2013.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a TDIU and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From September 1, 2011 to June 3, 2013, the residuals of the Veteran's right total knee arthroplasty were manifested by no more than intermediate degrees of residual weakness, pain, or limitation of motion, without evidence of ankylosis, extension limited to 30 degrees, or impairment of the tibia or fibula.

2.  From June 4, 2013, the residuals of the Veteran's right total knee arthroplasty are manifested by no more than chronic residuals with severe painful motion or weakness in the affected extremity.

3.  During the period under review, there has been objective evidence of slight instability in the Veteran's right knee.

4.  From June 4, 2013, the Veteran had one painful scar on his right knee.


CONCLUSIONS OF LAW

1.  From September 1, 2011 to June 3, 2013, the criteria for a disability rating in excess of 30 percent for status post right knee total knee arthroplasty associated with degenerative arthritis of the right knee joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

2.  From June 4, 2013, the criteria for a disability rating in excess of 60 percent for status post right knee total knee arthroplasty associated with degenerative arthritis of the right knee joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

3.  The criteria for a separate rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a separate rating for a painful scar of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The RO provided the Veteran with VCAA-compliant notice by letter dated July 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.

The Board notes that the RO associated additional VA treatment records with the Veteran's claims file in November 2014, after its last adjudication of this claim in an April 2014 supplemental statement of the case (SSOC).  Although the Veteran did not waive AOJ consideration of those records, the Board finds that a remand is not necessary as the records are, in large part, duplicative of treatment records that were previously considered by the RO.  The non-duplicative records-those dating from April 2014 through November 2014-are not material to the claim, as they only document one instance of treatment for a right knee complaint, and the symptoms the Veteran reported at that time had already been established earlier in the record.  Thus, as the newly uploaded VA treatment records are not pertinent to the adjudication of the appeal, a remand is not deemed warranted.  See 38 C.F.R. § 20.1304; Sabonis v. Brown, 6 Vet. App. 426, 30 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)

In short, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking an increased rating for his service-connected status post right total knee arthroplasty.  By way of history, service connection for right knee degenerative arthritis was initially granted in a July 2008 rating decision and assigned a 20 percent disability, effective April 11, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  In 2010, the Veteran sought an increased rating for that disability, as he was undergoing a total knee arthroplasty.  In an October 2010 rating decision, the RO assigned a 100 percent disability rating under Diagnostic Code 5055, knee replacement, through August 31, 2011 following the knee surgery, and a 30 percent disability rating under that code thereafter.  The Veteran specifically appealed the 30 percent disability rating assigned from September 1, 2011, forward.  In April 2014, the RO increased his right knee disability rating to 60 percent under Diagnostic Code 5055, effective June 4, 2013.  The entire time period from September 1, 2011, forward, remains on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

Under Diagnostic Code 5055, prosthetic knee replacement, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  The minimum rating that may be assigned thereafter is 30 percent.  For chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion, are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to      the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula.  As noted below, those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

Regarding scars, under the regulations that have been in effect since before the Veteran filed his claim for service connection in 2010, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014) provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.

The Veteran was afforded a VA knee examination in October 2011 in connection with the instant appeal.  At that time he reported weakness, stiffness, tenderness, swelling, giving way, restricted motion, lack of endurance, locking, fatigability, and pain in his right knee.  He stated he experienced flare-ups as often as four times per week that lasted for one day, and that his worst pain was a 6 out of 10.  He stated flare-ups were caused by physical activity and walking, standing, or using stairs.  He stated his functional impairment during flare-ups consisted of instability, weakness, pain, and limitation of both flexion and extension.  He reported resting, taking acetaminophen, icing his knee, stretching, bicycling, and using a hot tub to treat his symptoms.  The Veteran also reported that he was required to stand and walk all day in his profession as a chiropractor, and that his knee condition has limited his ability to perform that work for three years.  He indicated he used a cane to walk, and the examiner noted an antalgic gait due to the Veteran's knee condition.  Upon physical examination, the examiner observed edema, tenderness, and guarding of movement.  Subluxation, genu recurvatum, and ankylosis were not observed.  The examiner reported slight instability in the anterior, posterior cruciate, medial, and lateral collateral ligaments of the Veteran's right knee.  She also reported crepitus and a slightly abnormal meniscus.  A linear scar that was not painful on examination was also noted.  Range of motion testing revealed extension to 0 degrees and flexion to 115 degrees, with no additional limitation of motion after repetition.  

In June 2013, the Veteran was examined by a private orthopedic surgeon, who opined that the Veteran had chronic residuals of his right total knee arthroplasty that consisted of severe painful motion and weakness such that a 60 percent disability rating was warranted.  At that time the Veteran described weakness, incoordination, fatigue, severe painful motion, instability, abnormal movement, an antalgic gait, and pain walking up or down stairs as a result of his right knee disability.  Upon physical examination, the examiner noted instability in the Veteran's right knee, as well as a scar that he reported was painful and restricted the Veteran's motion.  Range of motion testing revealed extension to -10 degrees and flexion to 90 degrees.  Repetitive motion testing was not conducted.  

During VA treatment in October 2013, the Veteran described right knee pain of a severity of 7 out of 10 that worsened after walking one block or going up or down stairs.  He also reported weakness and instability.

The Veteran was afforded another VA examination in December 2013.  At that time, the Veteran indicated his right knee condition had worsened, that he was unable to work, that he had difficulty rising from chairs, and that he experienced pain, instability, weakness, and giving out of the knee that caused him to fall.  He reported flare-ups in the form of pain, locking, giving out, and weakness when walking up hills and with excessive motion or weight on the right knee.  The examiner noted that the Veteran used a cane constantly, and a walker occasionally.  Range of motion testing revealed right knee extension to 0 degrees with no objective evidence of painful motion, and flexion to 70 degrees with pain at the endpoint.  There was no additional limitation of motion after repetitive motion.  Functional loss in the form of less movement than normal and pain on movement were documented.  Stability testing showed instability anteriorly and posteriorly, but not laterally.  There was no evidence of subluxation or dislocation, nor was there evidence of tibial or fibular impairment.  The examiner reported full muscle strength in the Veteran's right knee.  He noted meniscus abnormalities in the right knee with frequent episodes of joint locking and pain.  He reported that there was no X-ray evidence of patellar subluxation.  He noted that a surgical scar was present, but that it was not painful.  The examiner stated that the Veteran's right knee disability would affect his ability to work by limiting his ability to stand and walk.  The examiner clarified in an addendum that the Veteran's right total knee arthroplasty residuals were characterized by intermediate degrees of weakness, pain, or limitation of motion.

In December 2013, the RO requested further clarification of what it viewed as an unclear characterization of the Veteran's total knee arthroplasty residuals by the December 2013 VA examiner.  In April 2014, a different clinician reviewed the claims file and noted that the Veteran had complained of chronic severe pain, painful motion, weakness, and chronic instability.  When asked to provide an opinion on whether the Veteran suffered from residuals of severe painful motion or weakness, he responded "yes, the Veteran has significant functional limitations due to the limited range of motion."  He also indicated that weakness and limited endurance were expected as a result of the Veteran's limited range of motion.

During treatment in October 2014, the Veteran continued to report pain, weakness, and instability in his right knee, as well as flare-up pain with walking and when using stairs.  He reported using acetaminophen to treat his pain.

After review of the evidence of record, the Board finds that ratings higher than those already assigned under Diagnostic Code 5055 during the time periods under review are not warranted.  It also finds, however, that a separate rating for right knee instability is warranted during the entire period on appeal, and that a separate rating for a painful right knee scar is warranted from June 4, 2013, forward.

Regarding entitlement to a higher disability rating under Diagnostic Code 5055 from September 1, 2011 to June 3, 2013, the medical evidence of record does not reflect chronic residuals consisting of severe painful motion or weakness during that time period.  The Veteran did not characterize his right knee pain as severe during his October 2011 VA examination, and indicated he alleviated the pain with such treatment as acetaminophen, ice, rest, and stretching.  Additionally, the 2011 examiner found no right knee weakness on physical examination.  There was also no evidence of ankylosis, extension limited to 30 degrees or more, or nonunion of the tibia or fibula such that a higher rating would be warranted by rating the Veteran's residual symptoms by analogy to Diagnostic Codes 5256, 5261, or 5262.  Accordingly, the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 5055 during that time period.

Turning to the period from June 4, 2013, forward, during which time the residuals of the Veteran's right total knee arthroplasty are rated as 60 percent disabling, there is in fact no higher schedular rating available under any applicable diagnostic code relating to the knee, other than the 100 percent rating assigned for the year after total knee arthroplasty.  Indeed, actual amputation of the knee, not improvable by prosthesis controlled by natural knee action, is compensable at 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5164; see also 38 C.F.R. § 4.68 (the combined rating for disabilities of an extremity will not exceed the rating for the amputation at the elective level, were amputation to be performed).

The Board has considered whether a higher disability rating would result from assigning dual ratings under Diagnostic Codes 5261 (limitation of extension) and 5260 (limitation of flexion) during either time period, rather than assigning a single rating under Diagnostic Code 5055.  However, the evidence of record does not document compensable limitation of right knee extension or flexion at any point during the period on appeal, nor were additional limitation of flexion and extension documented after repetitive motion testing.  Thus, a higher combined disability rating under those diagnostic codes would not be available.

However, the Board does find that the Veteran's reports of instability coupled with objective findings of such upon examination warrant a separate rating for instability of the right knee during the entire period under review, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board notes that no more than mild instability has been objectively demonstrated during the claim period and that objective medical evidence of lateral instability, specifically, was only documented during the Veteran's October 2011 VA examination.  

Furthermore, again resolving reasonable doubt in the Veteran's favor, the Board finds that a separate compensable rating for one painful post-operative right knee scar is warranted from June 4, 2013, forward, based on the June 4, 2013 examiner's finding of an objectively painful scar and the Veteran's reports of a painful scar after that time.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes that the Veteran's right knee scar has been described as linear, and has not been found to be unstable at any point.

The Board acknowledges that the assignment of these separate ratings will potentially violate the amputation rule during the period from June 4, 2013, forward.  As such, the RO will most likely be precluded from granting the Veteran any greater monetary benefit during that time period as a result of this action.  That said, such assignment will still more closely reflect the Veteran's current disability picture.  Further, should the Veteran's rating under Diagnostic Code 5055 be reduced based on later improvement, the assignment of these separate ratings would ensure that his complete disability picture is contemplated by his overall rating because, under those circumstances, the amputation rule would not be applicable.

The Board also notes that assigning separate ratings for instability of the right knee and a painful scar does not violate the rule against pyramiding laid out in 38 C.F.R. § 4.14, as Diagnostic Codes 5055, 5257, and 7804 cover different manifestations of symptoms.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (covering prosthetic replacement of the knee joint resulting in chronic residuals consisting of severe painful motion or weakness in the affected extremity), with 38 C.F.R. § 4.71a, Diagnostic Code 5257 (covering recurrent subluxation or lateral instability) and 38 C.F.R. § 4.118, Diagnostic Code 7804 (covering painful and/or unstable scars); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions).

The Board notes that it has considered the Veteran's statements regarding the difficulty he experiences walking, standing, running, and climbing or descending stairs or slopes, as well as his subjective symptoms, including pain, weakness, incoordination, instability, stiffness, tenderness, swelling, giving way, restricted motion, lack of endurance, locking, and fatigability, in making the foregoing determinations.  However, to the extent that the Veteran asserts entitlement to higher disability ratings than those now assigned, the Board concludes that the medical findings on objective examination are of greater probative value than the lay allegations regarding the severity of the Veteran's right knee disability.

Finally, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that the Veteran has asserted his right knee disability affects his ability to work.  Indeed, it has remanded a claim for entitlement to a TDIU.  However, application of the three-part test established by the Court to determine the appropriateness of referral for consideration of an extraschedular rating does not indicate that such referral is warranted here.  The Veteran's right knee symptoms have included pain, limitation of motion, instability, giving way, weakness, lack of endurance, fatigability, tenderness, swelling, stiffness, and locking, and have impaired his ability to walk or stand for more than five minutes, to ascend or descend stairs or slopes, and to rise from a seated position.  Such manifestations are contemplated in the applicable rating criteria.  Further, the functional effects of painful motion and instability are contemplated in his current evaluations under Diagnostic Codes 5055 and 5257, and by DeLuca.  In short, the Board finds that the Veteran's description of the severity of his knee disability and its symptomatology is consistent with the degree of disability addressed by the currently assigned evaluations.  Therefore, the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board additionally acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

However, in this case, there are no additional symptoms that have not been attributed to his service-connected right knee disability.  Further, the Veteran has not asserted, nor is there any evidence that suggests, that his other service-connected disabilities (status post left total knee arthroplasty, status post right inguinal hernia repair scar, and tinnitus) have symptomology that is not contemplated by the relevant rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges that it is remanding a claim for TDIU, which will encompass the effects of the Veteran's right knee on his ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate the Veteran's right knee disability, and the Board is only remanding the TDIU claim for the RO to provide notice as to how to substantiate a TDIU claim, to provide VA Form 21-8940, and to address the issue in the first instance, matters that do not potentially impact whether the scheduler criteria are adequate to contemplate his right knee symptomatology, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim).


ORDER

A rating in excess of 30 percent for status post right total knee arthroplasty associated with degenerative arthritis of the right knee joint from September 1, 2011 to June 3, 2013, and in excess of 60 percent thereafter, is denied.

A separate rating for right knee instability is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A separate rating for a post-operative right knee scar is granted effective June 4, 2013, subject to the laws and regulations governing the payment of VA monetary awards.


REMAND

In September 2011, the Veteran submitted correspondence stating that he was required to stand most of the time in his profession as a chiropractor, and that this caused severe pain in both of his knees.  In June 2013, a private physician found that the Veteran was unable to work due to his service-connected right and left knee disabilities, as he was unable to stand for more than five minutes.  During his December 2013 VA examination, the Veteran explicitly stated that he was unable to work, and the examiner found that his knee disabilities affected his ability to stand and walk.  In April 2014, the RO sent the Veteran correspondence that included appropriate notice pursuant to the VCAA and asked him to submit a VA Form 21-8940 if he wished to file a claim for a TDIU.  He did not respond.

Based on the foregoing, the Board finds that the issue of unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran's current employment status and the initial date of his unemployment if he is now unemployed are unclear, the Board finds that additional development regarding his employment history is needed before the claim for a TDIU can be decided on the merits.

Regarding the claim for service connection for bilateral hearing loss, in his June 2013 substantive appeal, the Veteran requested a hearing before a VLJ at his local regional office.  In December 2014, he informed VA via telephone that he wished to change his hearing request to a Video Conference hearing request.  He confirmed the new request in January 2015 correspondence.  As such hearing has not been conducted, the claim must be remanded for a hearing.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the claim for service connection for bilateral hearing loss, schedule the Veteran for a Video Conference hearing at his local regional office.

2.  Ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include his complete employment history since 2010, and provide notice as to how to substantiate a claim for TDIU.

3.  After the development in paragraph 2 has been completed to the extent possible and any additional development deemed warranted has been conducted, the AOJ should adjudicate the claim for a TDIU.  If the claim remains denied, the Veteran and his representative should be furnished a SSOC, and be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


